NO. 07-02-0202-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                 OCTOBER 1, 2003
                          ______________________________

                                 QUINTON L. JOHNSON,

                                                         Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                Appellee
                        _________________________________

            FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 2002-439,305; HON. CECIL G. PURYEAR, PRESIDING
                       _______________________________

                               Memorandum Opinion
                         _______________________________

Before QUINN, REAVIS, and CAMPBELL, JJ.

       Quinton L. Johnson (appellant) appeals his conviction for possession of a controlled

substance, with intent to deliver. Through two issues, he contends that the trial court erred

by allowing in two hearsay statements. We overrule the issues and affirm the judgment.

        Issues One and Two – Admission of Purported Hearsay Testimony

       As previously mentioned, appellant contends that the trial court erred in overruling

his objections to purported hearsay. The first instance involved an officer testifying about
what a third party told him regarding appellant’s gang affiliation. The second concerned

reference to what a witness’ brother had said about appellant residing in the witness’

house. As to the former instance, the same evidence (i.e. what a third party told the officer

about appellant’s gang affiliation) had been solicited and admitted without objection earlier

in the trial. Because the purported hearsay was previously admitted without objection, any

error arising from its re-introduction later in the trial was cured. Hudson v. State, 675

S.W.2d 507, 511 (Tex. Crim. App. 1984) (holding that error in the admission of evidence

is cured when the same evidence comes in elsewhere without objection).

       As to the second instance of purported hearsay, the latter consisted of the State

asking a witness (Ms. Mitchell) whether it would surprise her to know that Charles Mitchell

told the police that appellant and three others “stayed in the southeast bedroom” of her

house. However, that was not the first time reference was made to Charles Mitchell

informing the police of that matter. Appellant had previously asked the same witness “[i]f

Charles Mitchell said in his report that they were all four living there [including appellant],

Charles is not correct probably, right?” Having first presented the alleged hearsay to the

jury, appellant cannot complain of its inadmissibility when the State revisited it. Hudson

v. State, supra.

       Accordingly, we affirm the judgment of the trial court.



                                                   Brian Quinn
                                                      Justice

Do not publish.




                                              2